Citation Nr: 1032239	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress disorder 
(PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for herniated disc of the 
lumbar spine, to include as due to service-connected diabetes 
mellitus, type II.

3.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) as a result of service-connected 
disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from November 2002, January 2004, and April 2008 rating decisions 
of the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, Regional Office (RO), which inter alia denied service 
connection for PTSD, herniated disc of the lumbar spine (also 
claimed as due to service-connected diabetes mellitus, type II), 
and hypertension (also claimed as due to service-connected 
diabetes mellitus, type II); and denied entitlement to a TDIU.  
The Veteran disagreed with such decisions and subsequently 
perfected appeals.   

Service connection for PTSD was previously denied in a May 2000 
rating decision.  The Board notes that although the RO overlooked 
the prior unappealed decision, the requirement of submitting new 
and material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As 
such, the issue is appropriately captioned as above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In the Veteran's Substantive Appeal (VA Form 9), received June 
2004, regarding the service connection claims for PTSD, herniated 
disc of the lumbar spine, and hypertension, the Veteran requested 
"a BVA hearing at a local VA office before a member or members 
of the BVA."  In a July 2004 correspondence regarding the type 
of BVA hearing requested, the Veteran requested "the earliest" 
BVA hearing available (videoconference, Travel Board, or Central 
Office).  See July 2004 Hearing Preference Request Form; 
Duplicate Copy of the Hearing Preference Request Form, received 
August 2004.  Such hearing has not been scheduled, and no action 
was taken by the RO to schedule such hearing.  See 38 C.F.R. § 
20.704(a) (2009).  In fact, in the May 2005 "Certification of 
Appeal," VA Form 8, the RO indicated that the Veteran did not 
request a hearing.  Moreover, it does not appear that the 
Veteran's claims folder was transferred to the Board after the 
aforementioned issues were certified.   

In the interim, the Veteran filed a claim for a TDIU, which was 
denied by the RO.  See September 2006 "Veteran's Application for 
Increased Compensation Based on Unemployability," VA Form 21-
8940 (Claim); April 2008 Rating Decision.  The Veteran perfected 
an appeal of the April 2008 rating decision (see May 2008 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); July 2009 Statement of the Case; July 2009 
"Appeal to Board," VA Form 9 (Substantive Appeal)), and in his 
Substantive Appeal regarding the claim for a TDIU, received July 
2009, the Veteran requested "a BVA Hearing in Washington, D.C."  
The Veteran was notified that a hearing was scheduled for April 
2010.  See April 2010 Board Hearing Notification Letter.  The 
Veteran did not attend such hearing and has offered no 
explanation as to his failure to attend.  When an appellant fails 
to appear for a scheduled hearing, the Board will usually 
consider the hearing request withdrawn.  However, in light of the 
Veteran's prior unanswered request for a Board hearing regarding 
his aforementioned service connection claims, the Board is 
remanding all issues in appellate status in order to satisfy 
procedural due process concerns.  As such, the RO should contact 
the Veteran to determine whether he desires a Travel Board 
hearing or videoconference hearing at the RO, and schedule the 
Veteran for and provide him notice of such hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to 
determine whether he desires a 
videoconference or Travel Board hearing at 
the RO, and schedule the Veteran for the 
desired hearing.  In the event, the Veteran 
does not respond to such inquiry, please 
schedule the Veteran for the earliest 
possible Board hearing (videoconference or 
Travel Board), regarding the service 
connection claims for PTSD, herniated disc 
of the lumbar spine, and hypertension, and 
the claim for a TDIU, with appropriate 
notification to the Veteran.  A copy of the 
hearing notice should be associated with 
the record.  
  
After the hearing is conducted, or if the Veteran withdraws his 
hearing request or fails to report for the scheduled hearing, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the outcome of this case.  The Veteran need take no 
action until so informed.  The purpose of this REMAND is to 
ensure compliance with due process considerations.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


